Citation Nr: 1633327	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  14-28 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss (BHL).

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Veteran served on active duty from January 1961 to December 1964.  This matter comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Service connection for BHL and for tinnitus was denied therein.  The Veteran appealed both determinations.  In doing so, he requested a Board hearing at the aforementioned RO.  One was not held because he ultimately withdrew this request.  38 C.F.R. § 20.704(e).  The Veteran also requested a Decision Review Officer (DRO) hearing.  One was not held because, once again, he withdrew this request.  Review of his claims file at this time shows that the Board can proceed with adjudication of this appeal.


FINDINGS OF FACT

1.  The Veteran has sensorineural BHL as a current disability, but it did not manifest during his service or within his first post-service year and is not related to his service otherwise.

2.  The Veteran has tinnitus as a current disability, but it did not manifest during his service or within his first post-service year and is not related to his service otherwise.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for BHL have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1131, 1153, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.2, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385, 4.85, 4.86 (2015).

2.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1131, 1153, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.2, 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 4.87 Diagnostic Code 6260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

VA has a duty of notification regarding a claim for VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  The Veteran filed the instant claim by using the February 2010 version of VA Form 21-526EZ entitled Fully Developed Claim (FDC).  Only pages 5-7 were submitted by the Veteran.  However, the version of the form completed by him remains in effect.  It is freely available online.  Pages 1-4 set forth the criteria for establishing service connection, the evidence required in this regard, the Veteran's and VA's respective duties for obtaining evidence, and how ratings and effective dates are assigned for disabilities found to be service-connected.  He therefore received this information prior to initial adjudication via the March 2013 rating decision.

In addition to the duty to notify, VA has a duty to assist with respect to a claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, a requirement to aid the claimant in the procurement of relevant records both in government custody and in private custody.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  VA also is required to provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA has obtained the Veteran's service treatment records.  VA also determined that there are no VA treatment records, as he has not sought treatment from any VA facility.  With FDCs, the Veteran is to submit all other relevant evidence in order to expedite processing by limiting development.  He has not made any submissions.  Instead, he indicated that there are no relevant private treatment records.  The Veteran underwent a VA medical examination, which sometimes is necessary with FDCs, in March 2013.  It included review of the evidence, an interview and assessment of him, as well as the rendering of diagnoses.  Medical opinions also were rendered.  These actions have provided sufficient detail so that this decision is fully informed.  As such, no inadequacy is found.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  None has been alleged by the Veteran or his representative.

Significantly, neither the Veteran nor his representative has identified any uncompleted necessary development.  No uncompleted necessary development otherwise is apparent.  No further notice or assistance action thus is required.  In other words, VA's duties to notify and to assist have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  Adjudication, in sum, may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Direct service connection also may be established for any disease diagnosed after separation from service if it was incurred during service.  38 C.F.R. § 3.303(d).

For chronic diseases, service connection may be established if there was manifestation during and after service absent an intercurrent cause.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology, though not treatment, after service is required if the disease was noted but not chronic or chronicity was questionable during service.  Id.; Savage v. Gober, 10 Vet. App. 488 (1997).  A rebuttable presumption of service connection exists for chronic diseases when a Veteran served 90 days or more during a period of war or after December 31, 1946, and the disease manifested to a compensable degree within the first year after service.  38 U.S.C.A. §§ 1112, 1113, 38 C.F.R. §§ 3.307, 3.309.

Only the most salient evidence must be discussed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

To be current, a disability must be present near or at the time a claim is filed or at any time during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed the instant claim in November 2012.  Sensorineural BHL was diagnosed at the March 2013 VA medical examination.  Hearing loss is a disability for VA purposes when the pure tone threshold at any frequency from 500 to 4000 Hertz is 40 decibels or greater, the pure tone threshold at at least three such frequencies is 26 decibels or greater, or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  All of these criteria were met for both ears at the aforementioned examination.

Tinnitus is a current disability in addition to sensorineural BHL.  The March 2013 VA medical examination indeed references tinnitus.  Unlike for hearing loss, no tests were used to confirm the diagnosis.  It thus was based on the Veteran's report.  He is a lay person since there is no indication he has a medical background.  A lay person is competent to diagnose a disability if competent to identify it.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Tinnitus is a disability which a lay person can competently identify.  Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, it is noise in the ears that usually is subjective.  Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).

BHL is a chronic disease because it qualifies as an organic disease of the nervous system.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  Tinnitus also is a chronic disease for the same reason.  Id.; Fountain v. McDonald, 27 Vet. App. 258 (2015).  Yet neither disability was manifested to compensable degree between December 1964, when the Veteran separated from service, and December 1965.  No medical diagnosis exists within this timeframe.  Indeed, there is no medical evidence dated during it.  Manifestation even absent medical diagnosis is not possible with respect to BHL.  It is reiterated that pure tone thresholds and speech recognition scores must be obtained to determine if there is a disability.  38 C.F.R. § 3.385.  They also are required to determine if such disability is severe enough to reach even the lowest compensable level of 10 percent.  38 C.F.R. §§ 4.85, 4.86.

For tinnitus, manifestation even absent medical diagnosis is possible.  This follows from a lay person being competent to determine there is a disability.  Determining such disability is severe enough to be compensable also only requires lay evidence.  Simply having such disability, with no other criteria, indeed merits compensation at the 10 percent rate.  38 C.F.R. § 4.87, Diagnostic Code 6260.  The Veteran reported in an April 2013 statement that he has had ringing/buzzing in his ears since late 1963.  He reported tinnitus that began during service and has persisted ever since, in other words.  This includes during the December 1964 to December 1965 timeframe.  A lay person is competent to recount personal experiences.  Layno v. Brown, 6 Vet. App. 465 (1994).  As such, the Veteran's report is competent.  

Interest, bias, inconsistency, implausibility, bad character, malingering, desire for monetary gain, and witness demeanor are factors to ascertain the credibility of competent lay reports.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  There is no indication of bias, bad character, or malingering here.  Additionally, the Veteran's demeanor was not observed since there was no hearing.  It finally is not implausible that he would have tinnitus during the aforementioned timeframe.  There are however problems with inconsistency and he does have a monetary gain interest in the outcome.

At the March 2013 VA medical examination, the Veteran reported that his tinnitus began on an unknown date following repeated loud noise exposure from jet aircraft without ear protection.  Such exposure was during service.  Comparing this report to the April 2013 report, they are not inconsistent.  Both indeed convey that the Veteran began experiencing tinnitus after completing some period of service.  However, the March 2013 report is less precise than the April 2013 report.  The latter specifies that the Veteran's tinnitus began during service.  This is possible per the former report as well, but so is tinnitus beginning thereafter to include some time after his separation.  The difference between the reports, though they were made only a month apart, is problematic.

Inconsistency with other evidence also is problematic.  Service treatment records include the Veteran's report at his November 1964 separation examination that he did not have running ears or ear, nose, or throat trouble.  It was made about symptoms he currently was experiencing.  The Veteran's March 2013 and April 2013 reports, in contrast, were made about symptoms he experienced almost 50 years prior.  Notwithstanding the intent to make an accurate report, memory may become faulty with the passage of time.  Seng v. Holder, 584 F.3d 13 (1st Cir. 2009).  The Veteran's report of tinnitus since late 1963, to include during the December 1964 to December 1965 timeframe, is not credible given all of the foregoing.  

Service connection for the Veteran's currently sensorineural BHL and tinnitus disabilities, in sum, cannot be presumed notwithstanding that he served for well over 90 days after December 31, 1946, and that some of this service was during a period of war referred to for VA purposes as the Vietnam era.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  It instead must be established.  Except for any defects noted, a Veteran is presumed to be in sound condition upon entrance into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Noted means only defects that are identified upon medical examination.  38 C.F.R. § 3.304(b).  The Veteran had a medical examination in January 1961, when he entered service.  While he reported that he did not have running ears, he did report ear, nose, or throat trouble.  No further details were obtained.

It therefore is possible the Veteran was reporting nose or throat trouble instead of ear trouble.  Even if he was reporting ear trouble, there is a notation that his reports were not considered significant.  Most important is that no tinnitus was identified, even though it is reiterated that identification would be based on his report.  Hearing loss also was not identified.  The Veteran's right and left ear scores on whisper and spoken voice tests indeed were 15/15.  He was given a "H1," signifying a high level of fitness, for hearing on his PULHES profile.  Odiorne v. Principi, 3 Vet. App. 456 (1992).  Application of the presumption of soundness therefore is warranted.  This means incurrence of an acoustic injury or disease during service as opposed to aggravation of a preexisting acoustic injury or disease then is the relevant inquiry.  

Regarding the incurrence of an acoustic disease during service, service treatment records are silent.  The Veteran indeed did not make any complaints regarding his ears.  Hearing loss further was not detected even absent such complaint.  That the Veteran denied running ears as well as ear, nose, or throat trouble at his November 1964 separation examination is reiterated.  Standards for reporting pure tone thresholds changed on November 1, 1967.  After conversion to it, the Veteran's at frequencies from 500 to 4000 Hertz were between -5 and 15 decibels bilaterally.  Normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The Veteran's hearing thus was normal.  This is evidence that neither hearing loss nor tinnitus manifested during service, neither was chronic or even noted.  

Regarding the incurrence of an acoustic injury during service, the Veteran contends that he was exposed to loud noise.  He specifically recounts being around jet aircraft while working on the flight line without ear protection.  Some, he further recounts, were operating with engines at full throttle.  The Veteran is competent to recount his loud noise exposure during service because he personally experienced it.  Layno, 6 Vet. App. at 465.  Consideration must be given to the circumstances of service.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(d).  Per his DD214, the Veteran was a control fuel specialist in the Air Force.  VA has recognized this position as having a high probability of loud noise exposure.  The Board concludes that he was exposed to loud noise during service.  

The Veteran contends that his loud noise exposure during service caused his current sensorineural BHL and tinnitus disabilities.  A lay person sometimes can provide a competent nexus opinion.  Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  However, this is not one of those times.  Whether there is a nexus to service here is a medical question because of the complexities involved.  These include the numerous possible etiologies for BHL and tinnitus, the interplay between them, and the number of years that have passed since the Veteran's service.  Only those with a medical background are competent to answer a medical question.  Jones v. West, 12 Vet. App. 460 (1999).  As a lay person lacking such background, the Veteran is not competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

An audiologist, an individual with specialized training related to hearing, performed the March 2013 VA medical examination.  It included opinions as to whether or not there is a service nexus concerning the Veteran's current sensorineural BHL and tinnitus disabilities.  Each was determined to be less likely than not caused by or related to his loud noise exposure during service.  For both, the explanation was that his hearing was normal upon his separation from service.  The American College of Occupational Medicine Noise and Hearing Conservation Committee also was cited for the finding that "a noise induced hearing loss will not progress once noise exposure is stopped."  For tinnitus, the fifth edition of the Noise Manual was cited as well for the finding that "only seldom does noise cause a permanent tinnitus without also causing hearing loss."

In considering a medical opinion, the qualifications and expertise of the individual rendering it, the scope of the assessment, whether or not pertinent evidence was reviewed, the accuracy of the factual premises underlying it, the rationale provided for it, and degree of certainty are important factors.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Prejean v. West, 13 Vet. App. 444 (2000); Ardison v. Brown, 6 Vet. App. 405 (1994); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The audiologist who rendered the aforementioned medical opinions clearly had the requisite qualifications and expertise to do so.  That this audiologist did so after reviewing the claims file as well as interviewing and assessing the Veteran is reiterated.  There is no indication that the scope of these activities was inadequate.  

Unequivocal language was used to express the aforementioned medical opinions.  A supporting rationale was provided for both.  The factual premises evident therein are accurate.  It already has been found, for example, that the Veteran's hearing was normal upon his separation from service.  There is no indication that either of the citations is outdated or erroneous in some other way.  As such, no reason exists to doubt the determinations that the Veteran's loud noise exposure during service did not cause his current sensorineural BHL or tinnitus disabilities.  Hearing loss attributable to this exposure would not have progressed following his separation from service (when the exposure ended), and his hearing was normal then.  That this exposure would have caused tinnitus despite not causing hearing loss is very unlikely.

While the audiologist did not consider the Veteran's April 2013 statement because it did not yet exist at the time of the VA medical examination, this is of no consequence.  The report he made therein of his tinnitus beginning during service and continuing ever since, though competent, has been found to lack credibility.  Other reports made by him therein include that he was too young and inexperienced to seek treatment for ear problems or to ask for ear protection during service, that he probably just would have been laughed at even if he had asked for ear protection, and that he did not say much about his ear problems to anyone after service, though his wife knew, but they had recently become obvious to friends.  They all are either irrelevant or also lack credibility.  

Not having ear protection during service goes to the Veteran's level of loud noise exposure then.  Yet even without it, his hearing was normal upon his separation.  Having ear problems during service is inconsistent with his denials in this regard made at the November 1964 separation examination.  Once again, the report of such problems is more susceptible to being inaccurate because it was made over 50 years after his service whereas the denials were contemporaneous to it.  Seng, 584 F.3d at 13.  The Veteran having ear problems during service, at least concerning tinnitus, also is inconsistent with his report at the March 2013 VA medical examination that it began on an unknown date.  His interest and potential monetary gain finally remain notable.  Given the foregoing, his report of ear problems for which he did not seek treatment during service is not credible.

Further, the Veteran's report of not saying much about his ear problems to anyone following his service is not credible to the extent he is reporting such problems were persistent and existed prior to recently.  This report cannot be discounted merely because there is no contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  That there are no treatment records or examinations in the decades following service to support thus is not enough, though it is significant.  Coupled with this lack of supporting contemporaneous medical evidence is a lack of supporting contemporaneous lay evidence.  No statement from the Veteran's wife, or from anyone else who had knowledge of his ear problems in the decades following service, exists.  There also are the previous findings that he lacks credibility in reporting tinnitus beginning during service and continuing ever since as well as ear problems for which he did not seek treatment during service.

Notable yet again are the Veteran's interest and potential monetary gain.  His report of persistent ear problems following service is not credible in light of the foregoing.  Acknowledgement is given to the fact that, at some point following service, he developed ear problems.  Indeed, he would not have current sensorineural BHL and tinnitus disabilities if this were not so.  A prolonged period without symptoms is a factor weighing against service connection.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Whether or not the period the Veteran was without symptoms qualifies as prolonged or not is unknown.  Yet that such a period has been found to exist cannot be ignored.

Finally, that establishing service connection does not require hearing loss during service is acknowledged.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  The period between the Veteran's separation from service and onset of his symptoms therefore is not dispositive.  Indeed, a medically sound basis for attributing a current BHL disability to loud noise exposure during service is sufficient.  Hensley, 5 Vet. App. at 155.  When there is loud noise exposure during service, a threshold shift signifying a worsening of hearing though hearing loss is not disabling during service, and a hearing loss disability after service, for example, whether there is such a basis to attribute the disability to the exposure or to an intercurrent cause must be considered.  Id.  

Based on the evidence of record, there is no medically sound basis for attributing the Veteran's current sensorineural BHL and tinnitus disabilities to his loud noise exposure during service.  Service treatment records do not show a threshold shift in his hearing.  Detection of such requires documentation of pure tone thresholds on at least two occasions.  There are none for the Veteran other than those documented at his November 1964 separation examination.  It is possible his hearing shifted, while still falling within normal limits upon his separation, but making such a finding would involve impermissible speculation.  38 C.F.R. § 3.102.  Other than a threshold shift, no other medically sound basis was identified in the opinion portion of the March 2013 VA medical examination.  An intercurrent cause also was not identified therein.  However, there is no requirement in that regard.  This is so despite the Veteran's report in the April 2013 statement of minimal to no loud noise exposure following service.

In sum, service connection for BHL and for tinnitus cannot be presumed and has not been established.  The preponderance of the evidence indeed is against the Veteran's receipt of this benefit on the basis of all raised and otherwise applicable theories of entitlement for either disability.  Evidence weighing against service connection, chiefly service treatment records and the opinion portion of the March 2013 VA medical examination, is particularly persuasive.  Evidence weighing for service connection, chiefly from the Veteran, is less persuasive.  



(CONTINUED ON NEXT PAGE)

Absent an approximate balance between the evidence against service connection and the evidence for service connection, there is no benefit of the doubt to afford to him.  Service connection for BHL and for tinnitus is denied.


ORDER

Service connection for BHL is denied.

Service connection for tinnitus is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


